Richard S. Heller, J.
The alleged cause of action arose in Schoharie County on August 16,1952, and the claim was placed on the Albany calendar pursuant to rule 2 of the Court of Claims Rules. Claimants now seek to have their claim transferred to the New York calendar for trial for the convenience of material witnesses and the promotion of justice.
While the general rule is that this claim should be tried in Albany, the amendment to rule 1 of the Court of Claims Rules, effective October 6, 1952, emphasizes the need of elasticity by providing for “Special Terms” for the convenience of the litigants. The right to designate “Special Terms ” would indicate that the transfer of a claim from one calendar to another should be seriously considered if section 187 of the Civil Practice Act is followed.
*779In the instant case all of the State’s witnesses are employees of the State. The material witnesses for the claimants reside in or near New York City. The doctor and the dentist who attended the claimants reside in New York City. It would seem to he reasonable that the venue be changed from the Albany district to the New York district.
This claim must be immediately placed on the New York calendar and any further delay in the prosecution of this claim should be subject to the careful scrutiny of this court.
Motion is granted.
Submit order.